         Case: 5:21-cv-01333-JRA Doc #: 1 Filed: 07/12/21 1 of 7. PageID #: 1




                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF OHIO

NATHAN FANSLER, individually and on                     Case No.
behalf of all others similarly situated,
                                                        CLASS ACTION COMPLAINT
             Plaintiff,

vs.                                                     JURY TRIAL DEMANDED

U.S. ACUTE CARE SOLUTIONS, LLC, a
Deleware corporation,

             Defendant.

                                  CLASS ACTION COMPLAINT

        Plaintiff Nathan Fansler brings this class action against Defendant US Acute Care

Solutions, LLC, and states:

                                   NATURE OF THE ACTION

        1.      This is a putative class action pursuant to the Telephone Consumer Protection Act,

47 U.S.C. § 227 (the “TCPA”).

        2.      Defendant is healthcare company.

        3.      Defendant violates the TCPA by using prerecorded message calls to collect debts,

even after having been informed by recipients of those calls that it has reached the wrong person

and telephone number.
        4.      Through this action, Plaintiff seeks injunctive relief to halt Defendant’s unlawful

conduct, statutory damages on behalf of themself and members of the Class, and any other

available legal or equitable remedies.

                                  JURISDICTION AND VENUE

        5.      This Court has federal question subject matter jurisdiction over this action pursuant

to 28 U.S.C. § 1331, as the action arises under the Telephone Consumer Protection Act, 47 U.S.C.

§§ 227, et seq. (“TCPA”).

        6.      The Court has personal jurisdiction over Defendant because its primary place of

business is in this District.




                                                  1
            Case: 5:21-cv-01333-JRA Doc #: 1 Filed: 07/12/21 2 of 7. PageID #: 2




        7.       Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b) and (c) because

Defendant is deemed to reside in any judicial district in which it is subject to personal jurisdiction,

and because a substantial part of the events or omissions giving rise to the claim occurred in this

District.

                                                 PARTIES

        8.       Plaintiff is a natural person who, during all times relevant to this action, was a

citizen of and domiciled in Tulsa County, Oklahoma.

        9.       Defendant is a Delaware limited liability company with its headquarters located at

4535 Dressler Road Northwest Canton, OH 44718. Defendant directs, markets, and provides

business activities throughout the State of Ohio.

        10.      Unless otherwise indicated, the use of Defendant’s name in this Complaint includes

all agents, employees, officers, members, directors, heirs, successors, assigns, principals, trustees,

sureties, subrogees, representatives, vendors, and insurers of Defendant.
                                               FACTS

        11.      Beginning on or about April 2021, Defendant, or third parties direct by Defendant,

placed at least five calls that utilized a prerecorded or artificial voice to Plaintiff’s cellular

telephone number ending in 6283 (the “6283 Number”).

        12.      Upon information and belief, Defendant maintains business records that show all

calls it placed to Plaintiff’s cellular telephone number.

        13.      The prerecorded messages stated that Defendant was calling about a bill.

        14.      Plaintiff does not have any medical bills with Defendant.

        15.      The calls came from the number 855-687-0618, a number which, on information

and belief, is owned and or operated by Defendant or on Defendant’s behalf.

        16.      When Plaintiff called to inquire about the message, Defendant’s employee

informed him that the calls were for a different individual.

        17.      Plaintiff is not, nor was, Defendant’s customer.

        18.      Plaintiff does not, nor did, have any business relationship with Defendant.



                                                    2
        Case: 5:21-cv-01333-JRA Doc #: 1 Filed: 07/12/21 3 of 7. PageID #: 3




        19.       Plaintiff does not, nor did, have any account with Defendant.

        20.       Plaintiff does not owe any money to Defendant.

        21.       Plaintiff did not provide his cellular telephone number to Defendant.

        22.       Plaintiff did not give Defendant prior express consent to place calls to his cellular

telephone number using an artificial or prerecorded voice.

        23.       Defendant placed its calls to Plaintiff’s cellular telephone number in an effort to

reach a third party.

        24.       Defendant placed its calls to Plaintiff’s cellular telephone number for non-

emergency purposes.

        25.       Rather, Defendant’s calls to Plaintiff’s cellular telephone number were in an

apparent effort to reach one of Defendant’s account holders and for the purpose of attempting to

collect a debt.

        26.       Plaintiff does not know the third party that Defendant attempted to reach by placing

calls her cellular telephone number.

        27.       At the time Plaintiff received these calls Plaintiff was the subscriber and sole user

of the 6283 Number.

        28.       Plaintiff received the subject calls within this District and, therefore, Defendants’

violations of the TCPA occurred within this District.

        29.       Upon information and belief, Defendant caused similar calls to be placed to

individuals residing within this judicial district.

        30.       Defendant’s unsolicited calls caused Plaintiff additional harm, including invasion

of privacy, aggravation, annoyance, intrusion on seclusion, trespass, and conversion. Defendant’s

call also inconvenienced Plaintiff and caused disruption to her daily life.

                                           CLASS ALLEGATIONS

                                              PROPOSED CLASS

        31.       Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23, on behalf

of themselves and all others similarly situated.



                                                      3
        Case: 5:21-cv-01333-JRA Doc #: 1 Filed: 07/12/21 4 of 7. PageID #: 4




       32.       Plaintiff brings this case on behalf of the classes defined as follows:

                 All persons and entities throughout the United States (1) to whom
                 Defendant placed, or caused to be placed, at least one call (2)
                 directed to a number assigned to a residential or cellular telephone
                 service, by (3) using an artificial or prerecorded voice, (4) during the
                 four years prior to the filing of this lawsuit through and including
                 the date of class certification, (5) where the called party did not have
                 an account or debt with and/or serviced by Defendant.

       33.       Plaintiff reserves the right to modify the Class definitions as warranted as facts are

learned in further investigation and discovery.
       34.       Defendant and its employees or agents are excluded from the Class. Plaintiff does

not know the number of members in the Class but believes the Class members number in the

several thousands, if not more.
       NUMEROSITY

       35.       Upon information and belief, Defendant has placed prerecorded calls to telephone

numbers belonging to thousands of consumers throughout the United States without consent. The

members of the Class, therefore, are believed to be so numerous that joinder of all members is

impracticable.

       36.       The exact number and identities of the members of the Class are unknown at this

time and can only be ascertained through discovery. Identification of the Class members is a

matter capable of ministerial determination from Defendant’s call records.

       COMMON QUESTIONS OF LAW AND FACT

       37.       There are numerous questions of law and fact common to members of the Class

which predominate over any questions affecting only individual members of the Class. Among

the questions of law and fact common to the members of the Class are:

                 a) Whether Defendant made non-emergency calls to Plaintiff’s and Class

                    members’ telephones using prerecorded messages;

                 b) Whether Defendant made non-emergency calls to wrong or reassigned




                                                    4
        Case: 5:21-cv-01333-JRA Doc #: 1 Filed: 07/12/21 5 of 7. PageID #: 5




                   telephone numbers;

               c) Whether Defendant can meet its burden of showing that it obtained prior

                   express consent to make such calls;

               d) Whether Defendant’s conduct was knowing and willful;

               e) Whether Defendant is liable for damages, and the amount of such damages; and

               f) Whether Defendant should be enjoined from such conduct in the future.

       38.     The common questions in this case are capable of having common answers.

                                                 TYPICALITY
       39.     Plaintiff’s claims are typical of the claims of the Class members, as they are all

based on the same factual and legal theories.

                         PROTECTING THE INTERESTS OF THE CLASS MEMBERS

       40.     Plaintiff is a representative who will fully and adequately assert and protect the

interests of the Class, and has retained competent counsel. Accordingly, Plaintiff is an adequate

representative and will fairly and adequately protect the interests of the Class.

                PROCEEDING VIA CLASS ACTION IS SUPERIOR AND ADVISABLE

       41.     A class action is superior to all other available methods for the fair and efficient

adjudication of this lawsuit, because individual litigation of the claims of all members of the Class

is economically unfeasible and procedurally impracticable. While the aggregate damages sustained

by the Class are in the millions of dollars, the individual damages incurred by each member of the

Class resulting from Defendant’s wrongful conduct are too small to warrant the expense of

individual lawsuits. The likelihood of individual Class members prosecuting their own separate

claims is remote, and, even if every member of the Class could afford individual litigation, the

court system would be unduly burdened by individual litigation of such cases.

       42.     The prosecution of separate actions by members of the Class would create a risk of

establishing inconsistent rulings and/or incompatible standards of conduct for Defendant. For

example, one court might enjoin Defendant from performing the challenged acts, whereas another

may not. Additionally, individual actions may be dispositive of the interests of the Class, although



                                                  5
          Case: 5:21-cv-01333-JRA Doc #: 1 Filed: 07/12/21 6 of 7. PageID #: 6




certain class members are not parties to such actions.
                                            COUNT I
                          Violations of the TCPA, 47 U.S.C. § 227(b)
                         (On Behalf of Plaintiff and the TCPA Class)

          43.      Plaintiff re-alleges and incorporates the foregoing allegations as if fully set forth

herein.

          44.      It is a violation of the TCPA to make “any call (other than a call made for

emergency purposes or made with the prior express consent of the called party) using any … using

any automatic telephone dialing system or an artificial or prerecorded voice … to any telephone

number assigned to a … cellular telephone service ….” 47 U.S.C. § 227(b)(1)(A)(iii).

          45.      It is also a violation of the TCPA to “initiate any telephone call to any residential

telephone line using an artificial or prerecorded voice to deliver a message without the prior

express consent of the called party….” 47 U.S.C. § 227(b)(1)(B).

          46.      Defendant – or third parties directed by Defendant – transmitted calls using an

artificial or prerecorded voice to the telephone numbers of Plaintiff and members of the putative

class.

          47.      Defendant did not have prior express consent to call the telephones of Plaintiff and

the other members of the putative Class when its calls were made.

          48.      Defendant has, therefore, violated § 227(b)(1) of the TCPA by using an artificial or

prerecorded voice to make non-emergency telephone calls to the telephones of Plaintiff and the

other members of the putative Class without their prior express consent.

                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, individually and on behalf of the Classes, prays for the

following relief:

                a) An order certifying this case as a class action on behalf of the Class as defined

                   above, and appointing Plaintiff as the representative of the Class and Plaintiff’s

                   counsel as Class Counsel;




                                                     6
        Case: 5:21-cv-01333-JRA Doc #: 1 Filed: 07/12/21 7 of 7. PageID #: 7




           b) An award of statutory damages for Plaintiff and each member of the Class;

           c) As a result of Defendant’s negligent violations of 47 U.S.C. §§ 227, et seq., Plaintiff

               seeks for themselves and each member of the Class $500.00 in statutory damages

               for each and every violation pursuant to 47 U.S.C. § 227(b)(3);

           d) An order declaring that Defendant’s actions, as set out above, violate the TCPA;

           e) An injunction requiring Defendant to cease all unsolicited prerecorded call activity,

               and to otherwise protect the interests of the Classes;

           f) Such further and other relief as the Court deems necessary.
                                        JURY DEMAND

       Plaintiff hereby demands a trial by jury.

                          DOCUMENT PRESERVATION DEMAND

       Plaintiff demands that Defendants take affirmative steps to preserve all records, lists,

electronic databases or other itemizations associated with the allegations herein, including all

records, lists, electronic databases or other itemizations in the possession of any vendors,

individuals, and/or companies contracted, hired, or directed by Defendant to assist in sending the

alleged communications.



Respectfully submitted,

Dated: July 12, 2021


                                              IJH Law
                                              /s/ Ignacio Hiraldo
                                              Ignacio Hiraldo, Esq.
                                              Florida Bar No. 0056031
                                              1200 Brickell Ave. Suite 1950
                                              Miami, FL 33131
                                              E: IJhiraldo@IJhlaw.com
                                              T: 786.496.4469

                                              Attorney for Plaintiff and the Proposed Class




                                                   7
